  Case 1:05-cr-00377-VM Document 41 Filed 03/31/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                                       3/31/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :                          05 CR 377(VM)
          -against-              :                       DECISION AND ORDER
                                 :
ANTHONY BATTLE,                  :
                                 :
                Defendant.       :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

       On March 7, 2008, the Court sentenced defendant Anthony

Battle (“Battle”) to 240 months’ imprisonment followed by

five years’ supervised release. (See Dkt. Minute Entry dated

3/7/2008.) Battle is currently serving his sentence in F.C.I.

Fort Dix.

       By motion dated August 3, 2020, which was received by

the Court on August 10, 2020, Battle requested immediate

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

(See    Dkt.    No.     36.)    Battle     argued       that    extraordinary

circumstances warranted his release. He has severe chronic

asthma, which requires regular use of albuterol and steroidal

inhalers,      and   has    been    diagnosed    with    high    cholesterol.

Battle further argued that, based on information from the

Centers   for    Disease       Control    and    Prevention     (the    “CDC”),

individuals      with      asthma   and   high    cholesterol     are    at   an

increased risk of suffering severe illness in the event that

they contract COVID-19. On August 12, 2020, the Court denied

                                     1
  Case 1:05-cr-00377-VM Document 41 Filed 03/31/21 Page 2 of 5



Battle’s motion, finding that the spread of COVID-19 at the

F.C.I. Fort Dix facility was sufficiently controlled such

that     Battle     had   not    demonstrated          “extraordinary    and

compelling” reasons to warrant a reduction in sentence. The

Court     invited    Battle     to       renew   his   motion   should   the

circumstances at F.C.I. Fort Dix materially change.

        By letter dated October 26, 2020, Battle moved this Court

for reconsideration of its Order. (See Dkt. No. 38.) Battle

argued that (1) his underlying medical conditions warrant

release in light of the COVID-19 pandemic, and (2) the

circumstances at F.C.I. Fort Dix had materially changed such

that this Court should reconsider its original decision and

order. (Id.) On February 3, 2021, the Court denied Battle’s

motion, finding that Battle presented no new evidence that

would require the Court to reconsider its original Order.

(See Dkt. No. 39.)

        By letter dated February 8, 2021, Battle again moves

this Court for reconsideration of its original Order. (See

“Motion,” Dkt. No. 40.) Battle again argues that (1) his

underlying medical conditions warrant release in light of the

COVID-19 pandemic, and (2) the circumstances at F.C.I. Fort

Dix have worsened such that this Court should reconsider its

original decision and order. (Id.) The Court now DENIES this

motion.

                                     2
  Case 1:05-cr-00377-VM Document 41 Filed 03/31/21 Page 3 of 5



     Reconsideration     is   “an   extraordinary      remedy    to   be

employed sparingly.” In re Health Mgmt. Sys., Inc. Sec.

Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000). As the

Second Circuit has explained, the standard for granting a

motion to reconsider “is strict, and reconsideration will

generally be denied unless the moving party can point to

controlling decisions or data that the court overlooked --

matters, in other words, that might reasonably be expected to

alter the conclusion reached by the court.” Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). “The major

grounds justifying reconsideration are ‘an intervening change

of controlling law, the availability of new evidence, or the

need to correct a clear error or prevent manifest injustice.’”

Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d

1245, 1255 (2d Cir. 1992) (quoting 18 Charles Alan Wright,

Arthur R. Miller & Edward H. Cooper, Federal Practice &

Procedure § 4478, at 790 (2d ed.)); accord Kolel Beth Yechiel

Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99,

104 (2d Cir. 2013). “[A] motion to reconsider should not be

granted where the moving party seeks solely to relitigate an

issue already decided.” Shrader, 70 F.3d at 257.

     First, Battle presents no new evidence related to his

underlying   medical   conditions.    He   has   not   “point[ed]     to

controlling decisions or data that the court overlooked.”

                               3
  Case 1:05-cr-00377-VM Document 41 Filed 03/31/21 Page 4 of 5



Shrader, 70 F.3d at 257. Instead, as Battle himself states,

“[h]e relies on . . . arguments related to his medical

conditions as he did in his initial motion.” (Motion at 13.)

Thus, as to Battle’s medical conditions, Battle is merely

relitigating an issue the Court has already twice considered.

     As for Battle’s second argument regarding the conditions

at F.C.I. Fort Dix, Battle does provide some additional

evidence. Battle includes a news article regarding the COVID-

19 outbreak at the facility earlier this year. But the Court

is not persuaded that a single news article regarding a COVID-

19 outbreak at the facility is new evidence that requires the

Court to reconsider its original Order. And, the Court already

considered the conditions of F.C.I. Fort Dix in its February

3 Order and noted the number of infected inmates at F.C.I.

Fort Dix had dropped rapidly after the outbreak, such that

only twenty-nine inmates had tested positive on February 3.

(See Dkt. No. 39, at 4.) The Court rejected Battle’s arguments

on this basis. (Id.) Since February 3, the number of inmates

who have tested positive has steadily declined, with the

Bureau of Prisons reporting only two currently active cases

among inmates. (See COVID-19: Coronavirus, Fed. Bureau of

Prisons, https://www.bop.gov/coronavirus/ (last visited Mar.

28, 2021). The COVID-19 situation at F.C.I. Fort Dix is

arguably better than it was when the Court first considered

                               4
  Case 1:05-cr-00377-VM Document 41 Filed 03/31/21 Page 5 of 5



Battle’s argument in its February 3 Order. Therefore, the

facility conditions likewise do not provide a basis for

reconsidering this Court’s prior decisions.

     Accordingly, it is hereby

     ORDERED that the motion of defendant Anthony Battle for

reconsideration of his motion for compassionate release (Dkt.

No. 40) is DENIED. The Clerk of Court is directed to mail

this order to Defendant and note service on the docket.

SO ORDERED.

Dated: New York, New York
       31 March 2021




                               5
